OPINION — AG — ** LICENSURE — CRIMINAL SANCTIONS — JURISDICTION ** UNDER 59 O.S. 46.7 [59-46.7](10) THE BOARD OF GOVERNORS OF LICENSED ARCHITECTS AND LANDSCAPE ARCHITECTS OF OKLAHOMA HAS THE AUTHORITY AND JURISDICTION TO LEVY CIVIL PENALTIES AGAINST ANY PERSON OR ENTITY THAT VIOLATES THE STATE ARCHITECTURAL ACT, WHETHER OR NOT SUCH PERSON OR ENTITY HOLDS A LICENSE OR CERTIFICATE OF AUTHORITY TO PRACTICE ARCHITECTURE OR LANDSCAPE ARCHITECTURE. (OPERATING WITHOUT A LICENSE, CERTIFICATE, PROSECUTION, SANCTIONS, VIOLATION) CITE: 59 O.S. 46.1 [59-46.1], 59 O.S. 46.7 [59-46.7](10), 59 O.S. 46.18 [59-46.18], 59 O.S. 46.22 [59-46.22] (JEFF MIXON)